Case: 14-5068    Document: 18        Page: 1   Filed: 05/30/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    SHERYL TAYLOR,
                     Plaintiff-Appellant,

                              v.

                    UNITED STATES,
                    Defendant-Appellee.
                  ______________________

                        2014-5068
                  ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:13-cv-00467-MBH, Judge Marian Blank
 Horn.
                 ______________________

                      ON MOTION
                  ______________________

                        PER CURIAM.
                         ORDER
     Sheryl Taylor moves for       leave to proceed in forma
 pauperis. She also moves for      the appointment of counsel
 and for the court “to produce     its delegation of authority”
 relating to her rejected brief.    The United States opposes
 the appointment of counsel.
Case: 14-5068         Document: 18   Page: 2     Filed: 05/30/2014



 2                                   TAYLOR    v. US



     We note that the United States Court of Federal
 Claims permitted Taylor to proceed in forma pauperis.
 Pursuant to Fed. R. App. P. 24(a)(3), Taylor may proceed
 in forma pauperis on appeal without further authoriza-
 tion.
     To the extent that Taylor is seeking reconsideration of
 the court’s April 25, 2014 order rejecting her initial sub-
 mission because she did not use the authorized brief form,
 the court notes that on May 6, 2014, Taylor submitted a
 conforming brief that was accepted by this court.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The motion for appointment of counsel is denied.
    (2) All other motions are denied as moot.            No fee
 payment is required for this appeal.
                                       FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court
 s24